Kruse, P. J. (dissenting):
The serious question in this case is whether the verdict is against the weight of the evidence. That question may only be reviewed by us after it has been passed upon by the trial court upon a motion made upon the minutes under section 999 of the Code of Civil Procedure, or a case under section 997 of the Code. (Thurber v. Harlem B., M. & F. R. R. Co., 60 N. Y. 326; Boos v. World Mut. Life Ins. Co., 64 id. 236; Wright v. Smith, 209 id. 249, 251.) While such a motion was made upon the minutes it would seem that the decision was not made upon the merits, but pro forma, as the trial judge stated, to get an authoritative annunciation from a higher court, and not because he thought it should be upon the merits or upon the law.
I think this court is without authority to review such an order. In a case tried .by a jury, unless the verdict is merely advisory, the question as to whether the verdict is against the weight of the evidence must be first passed upon at the Trial Term or Special Term, as above stated, before it is reviewable in the Appellate Division. That does not mean a mere pro forma order, without passing upon the merits. Such an order is not appealable. (Peterson v. Swan, 119 N. Y. 662; Brown v. Brown, 64 App. Div. 544.) An appellate court should have the opinion of the court from which the appeal is taken upon the questions to be reviewed. And that is especially so where the question to be reviewed involves the weight of the evidence. The opinion of the judge who hears and sees the witnesses and knows the atmosphere of the trial is entitled to great weight in determining such a question.
I think the case should be remitted to the trial court to pass upon the merits. I see no difficulty in this course, because the motion was timely made and may still be regarded as pending. Of course, it is possible that the record is misleading. If so, it can be corrected. That may be readily done by adding at the end of the order that it was not made pro forma, but upon the *396merits. This correction would not be necessary except for what appears in the record itself, to which reference has been made.
Order reversed and new trial granted, with costs to appellant to abide event. Held, that the verdict of the jury is against the weight of the evidence upon each of the issues as to the execution of .the release by the plaintiff and as to plaintiff’s blindness being the result of his fall and not of disease.